NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                               JACK S., Appellant,

                                         v.

         DEPARTMENT OF CHILD SAFETY, I.H., A.S., Appellees.

                              No. 1 CA-JV 16-0375
                                FILED 4-27-2017


            Appeal from the Superior Court in Maricopa County
                              No. JD20846
                  The Honorable Joseph C. Welty, Judge

      APPEAL DISMISSED IN PART, VACATED IN PART AND
                          REMANDED


                                    COUNSEL

Law Office of H. Clark Jones, LLC, Mesa
By Clark Jones
Counsel for Appellant

Arizona Attorney General’s Office, Phoenix
By JoAnn Falgout
Counsel for Appellee Department of Child Safety
                            JACK S. v. DCS, et al.
                            Decision of the Court



                      MEMORANDUM DECISION

Chief Judge Michael J. Brown delivered the decision of the Court, in which
Judge Kent E. Cattani and Judge Margaret H. Downie joined.


B R O W N, Chief Judge:

¶1            Jack S. (“Father”) appeals the juvenile court’s dependency
order. Father argues the court erred because reasonable evidence does not
support a finding that he suffers from antisocial personality disorder or
mental illness that impairs his ability to parent his two children, A.S. and
I.H. The Department of Child Safety (“DCS”) has advised us that after
Father’s notice of appeal was filed, the juvenile court dismissed the
dependency as to A.S., and thus Father’s appeal as to A.S. is dismissed as
moot. As to I.H., DCS concedes the error, but requests that we remand the
matter for further proceedings. Father does not object to DCS’s request.

¶2            A “dependent child” is one who is “[i]n need of proper and
effective parental care and control and who has no parent . . . willing to
exercise or capable of exercising such care and control.” Ariz. Rev. Stat.
(“A.R.S.”) § 8-201(15)(a)(i). We review a dependency finding for abuse of
discretion and will affirm the court’s finding unless no reasonable evidence
supports it. Louis C. v. Dep’t of Child Safety, 237 Ariz. 484, 488, ¶ 12 (App.
2015).

¶3             In December 2015, DCS filed a dependency petition alleging
Father was unfit to parent due to abuse and mental illness. See A.R.S. § 8-
201(15)(a)(i), (iii). Father participated in a psychological evaluation with
Dr. Mary Oakley in July 2016. At the dependency hearing several weeks
later, Dr. Oakley testified that there was “no indication of a mental illness,
thought disorder, psychosis, [substance] abuse, mental deficiency, or
mental retardation.” Although Dr. Oakley testified Father has “features of
anti-social personality,” he does not meet the “full criteria for a diagnosis.”
Dr. Oakley explained further that possessing antisocial personality features
alone “is in no way indicative of anybody’s ability to parent a child.” Her
only recommendation was that Father receive counseling.

¶4           The juvenile court found I.H. dependent because Father was
unfit to parent based Father’s failure to properly treat his mental health
issues. Given Dr. Oakley’s testimony, as well as DCS’s concession, the


                                      2
                            JACK S. v. DCS, et al.
                            Decision of the Court

record lacks sufficient evidence showing that Father suffers from a mental
illness or other mental disorder that makes him unfit to parent. We
therefore agree and vacate the court’s dependency finding as to I.H.

¶5            Consistent with the parties’ request, recognizing the juvenile
court’s finding that “[I.H.] is presently in a therapeutic group home, suffers
from mental illness, requires mental health treatment, suffers from both
prescription and illegal drug use and abuse and is undergoing treatment,”
we remand for further dependency proceedings.




                          AMY M. WOOD • Clerk of the Court
                          FILED: AA




                                         3